DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17, and 19 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for policy-based traffic encounter assessment to detect and avoid traffic, the method comprising: determining, by a processor, an ownship predicted trajectory of an aircraft, the aircraft being the ownship; determining a traffic predicted trajectory of one or more other aircraft in a vicinity of the ownship, the one or more other aircraft comprising traffic; assessing an encounter between the ownship and the traffic, wherein assessing the encounter between the ownship and the traffic comprises applying an encounter assessment policy to the traffic predicted trajectory and the ownship predicted trajectory, wherein assessing the encounter between the ownship and traffic further comprises: applying a traffic protection area to the traffic predicted trajectory of each other aircraft in the vicinity of the ownship, and wherein the traffic protection area comprises a time-defined traffic protection area in combination with a geometric-defined traffic protection area, the time-defined traffic protection area is defined based on a predicted time duration or a group of time durations before the ownship encounters the geometric- defined traffic protection area based on the ownship predicted trajectory and the traffic predicted trajectory; and evaluating a plurality of alert levels for each traffic protection area, wherein each alert level comprises a corresponding alerting threshold and each alerting threshold defines a reduced time range before the ownship violates the time-defined traffic protection area; and Reply to Office Action of April 1, 2022Page 3 of 12generating encounter assessment data in response to assessing the encounter between the ownship and the traffic; and detecting and avoiding the traffic by the ownship, wherein the encounter assessment data is used to at least detect and avoid the traffic by the ownship. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Brandao (US20170337829A1), discloses a method for generating air traffic alerts includes determining a predicted trajectory for a target air-craft, based at least in part on a comparison of information received on a recent trajectory of the target aircraft with a set of procedural trajectory information. The method further includes determining whether a violation of protected airspace is predicted between the target aircraft and an ownship, based at least in part on the predicted trajectory for the target aircraft and a predicted trajectory for the ownship. The method further includes generating an alert output in response to determining that the violation of protected airspace is predicted.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Brandao with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-16 are allowed. Likewise, claims 17 and 19, and the respective dependent claims 18 and 20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ambuhl (WO2022063520A1) teaches a method to navigate an unmanned aerial vehicle UAV (100) comprises the steps of controlling a flight path of the UAV (100) by a remote operator (5), obtaining a recognized air picture of an observation space surrounding the UAV (100), including tracking information with respect to aerial vehicles (10, 20, 30, 40) within the observation space, assigning one of a plurality of threat levels to each of the aerial vehicles (10, 20, 30, 40), the threat levels comprising a resolution advisory level and an automatic avoidance level and continuously automatically determining viable avoidance trajectories for the UAV (100). If at least one of the aerial vehicles (10, 20, 30, 40) is assigned the resolution advisory level, a message is provided to the remote operator (5) including a first proposed viable avoidance trajectory. If at least one of the aerial vehicles (10, 20, 30, 40) is assigned the automatic avoidance level, control signals are provided to an on-board flight controller (160) of the UAV (100) instructing the vehicle to follow a flight path corresponding to a second proposed viable avoidance trajectory.
Kant (US2019266904A1) teaches a method for providing surface collision warning data onboard a first airport vehicle comprising an aircraft or other airport vehicle configured for ground-based travel, by a processor communicatively coupled to a system memory element, is provided. The method aggregates, by the processor, three-dimensional (3D) spatial data associated with the first airport vehicle, an airport, and external airport vehicles located at the airport, to generate a set of aggregate data for the airport; determines a trajectory intent for each of the external airport vehicles; identifies potential surface collisions between the first airport vehicle and the external airport vehicles and between the first airport vehicle and the airport structures, based on the set of aggregate data for the airport, the trajectory intent for each of the external airport vehicles, and a trajectory associated with the first airport vehicle; and presents alerts associated with the potential surface collisions, via a display device communicatively coupled to the processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665